          Case 1:19-cv-02523-AJN Document 78 Filed 08/25/20 Page 1 of 2


                                                            Hogan Lovells US LLP
                                                            390 Madison Avenue
                                                            New York, NY 10017
                                                            T +1 212 918 3000
                                                            F +1 212 918 3100
                                                            www.hoganlovells.com

                                                            Dennis H. Tracey, III
                                                            Partner
                                                            T +1 212 918 3524
                                                            dennis.tracey@hoganlovells.com




August 25, 2020

VIA ECF

Hon. Alison J. Nathan
United States District Court for the Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

Re:    Red Tree Investments, LLC v. Petróleos de Venezuela, S.A. and PDVSA Petróleo, S.A.
       S.D.N.Y. Docket No. 1:19-cv-002523(related to 1:19-cv-002519)

Dear Judge Nathan:

This firm represents defendants Petróleos de Venezuela, S.A. (“PDVSA”) and PDVSA Petróleo,
S.A. (“Petróleo,” and together, with PDVSA, “Defendants”) in the above-referenced action. We
write in response to the letter (Dkt. No. 77) of counsel for plaintiff Red Tree Investments, LLC
(“Red Tree”) regarding Defendants’ pending Rule 56(d) motion for discovery (Dkt. No. 65).
Under the guise of “reminding” the Court of the pending motion, in this letter, Red Tree
improperly attempts to reargue its opposition to Defendants’ motion nearly in full.

Contrary to Red Tree’s assertion, the “progress” that other parties suing Venezuela, PDVSA, and
Petróleo are allegedly making in other litigation is not a reason to deny Defendants’ Rule 56(d)
motion in this case. As previously explained, Defendants have a substantial interest in securing
access to relevant facts and personnel and a due process right to a meaningful opportunity to be
heard.

Moreover, Red Tree incorrectly state that Hogan Lovells represented Defendants in the
negotiation of the underlying Credit Agreement transaction that is at issue in this action.
Although Hogan Lovells represented Defendants in the Note transaction at issue in the related
Red Tree action (19-cv-2519), Hogan Lovells did not represent Defendants in the Credit
Agreement transaction and thus does not have documents in its possession regarding that
transaction.

Red Tree’s letter also overemphasizes Red Tree’s belated production of a small subset of the
requested documents less than an hour before filing its opposition to Defendants’ motion. Red
Tree’s last-minute production included only cherry-picked documents allegedly responsive to
two of the three categories of information sought. As explained in Defendants’ Rule 56(d)
         Case 1:19-cv-02523-AJN Document 78 Filed 08/25/20 Page 2 of 2



motion, documents concerning the assignment or transfer of the Credit Agreement, including
payment, are relevant to Red Tree’s standing to enforce the Credit Agreement, and have not been
produced.

In any event, Red Tree’s claim of prejudice by the potential sale of PDVSA’s shares in its
subsidiary PDVH in the Crystallex International Corp. v. Bolivarian Republic of Venezuela case
is meritless. As previously explained, even if Red Tree were awarded a judgment in this case,
Red Tree – like all other judgment creditors – could not enforce that judgment against property
of PDVSA or Petróleo without first obtaining an OFAC license. It is undisputed that Red Tree
has not obtained such a license. Nor have the plaintiffs in the Crystallex case or Dresser-Rand
Company v. Petróleos de Venezuela, S.A. Indeed, no sale has actually been scheduled by the
Court in Crystallex.

Even if the progress of other cases potentially could impact Red Tree’s recovery of any judgment
that it may eventually obtain in this case, that risk is speculative and is outweighed by
Defendants’ substantial interest in securing access to relevant facts and personnel and due
process right to a meaningful opportunity to be heard. As previously explained, in contrast to the
circumstances in Dresser-Rand and Crystallex, in this case, Defendants have not had the
opportunity to take discovery on key, relevant issues.

Defendants respectfully request that the Court set a reasonable schedule for discovery of Red
Tree and relevant non-party witnesses, as due process requires.


                                                    Respectfully submitted,




                                                    Dennis H. Tracey, III




                                                2
